DETAILED ACTION
This is a final Office action in response to amendments received on 6/16/2022.  Claims 1 and 14 were amended.  No new claims were added and no claims were cancelled.  Claims 1-9 and 14-22 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 6/16/2022, to claims 1 and 14 specifying (i), (ii), (iii), (iv) and (v) instead of “or” are sufficient to overcome the rejection of claims 2-5, 7, 9, 15-18, 20 and 22 under 112, second paragraph, for indefiniteness.  Accordingly, the rejection of claims 2-5, 7, 9, 15-18, 20 and 22 under 112, second paragraph, is withdrawn.
Applicant’s amendments, filed 6/16/2022, to claim 14 specifying that the modules are “logic-based” are sufficient to overcome the rejection of claims 14-22 under 112, second paragraph, for lacking sufficient structure under an analysis under 112, sixth paragraph.  Accordingly, the rejection of claims 14-22 under 112, second paragraph, is withdrawn.
Applicant’s arguments regarding the rejection of the claims under 103 have been considered but found unpersuasive.
Applicant argues on page 7 of the Remarks, filed 6/16/2022, that Dhawan does not disclose “a control module” because “Dhawan does not teach or suggest that the rule cache provides any control functionality in a metadata processing hierarchy”, however the Examiner respectfully disagrees.  The Examiner notes that claims 1 and 14 do not disclose what a control module actually controls, how it controls or what its functionality is.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The Examiner Dhawan discloses that the Programmable Unit for Metadata Processing (PUMP) rule cache stores the rules for checking tags to determine whether an operation is to be allowed (p. 487), controls flow by accelerating performance of policy functions (p. 489) and controls processing of rules by providing direct mapping between pointer tag inputs and pointer tag outputs without dereferencing the pointers or examining the metadata structures they point to (p. 489).  The rule cache performs lookup, comparison and checking for false hits (PUMP Implementation, p. 492) and receives installation/insertion of the most recently used rules for implementation.  Therefore, the PUMP rule cache of Dhawan controls implementation and processing of the rules in conjunction with the Miss Handler.  Since claim 1 is broad in that it does not disclose any details about the control provided by the control module, Dhawan meets a broadest reasonable interpretation of the claim by disclosing the control functionality provided by the PUMP rule cache.
Applicant argues on page 8 of the Remarks that while “Dhawan describes, in general, the use of a ‘multi-hash cache scheme’ (see Dhawan at p. 492), Dhawan does not teach or suggest any sort of hash module in a metadata processing hierarchy”, however the Examiner respectfully disagrees.  While Dhawan does not explicitly disclose the word “module”, Dhawan discloses the functionality of hardware structure that implements hashing as part of a Programmable Unit for Metadata processing (PUMP) architecture (see Fig. 1 Hash 1 and Hash 2 as part of PUMP rule Cache Dataflow) and a dynamic Multi-Hash Cache for implementation with a PUMP rule cache (p. 492).
Applicant argues on page 8 of the Remarks that while “Dhawan describes, in general, accessing rules stored in a rule cache (see, e.g., Dhawan at p. 490), Dhawan does not teach or suggest a rule cache lookup module implemented in a metadata processing hierarchy”, however the Examiner respectfully disagrees.  Dhawan discloses rule-cache lookup logic (p. 490) of a rule cache.
Applicant argues on page 8 of the Remarks that Dhawan does not teach or suggest an output tag module implemented in a metadata processing hierarchy, however the Examiner respectfully disagrees.  Dhawan discloses a hardware cache of rules and Miss Handler for the PUMP which processes output tags to generate result tags (i.e. output tag module) (pp. 489-490, 495-496) 
Applicant argues on page 8 of the Remarks that Dhawan does not teach or suggest a masking module, however the Examiner respectfully disagrees.  Dhawan teaches don’t care SRAM and Miss Handler instructions for masking don’t care inputs (i.e. masking module) (pp. 490, 494, Figs. 2, 11).  
Consequently, Dhawan teaches hardware for implementing functionality for control of processing rules (i.e. control module), hashing (i.e. hash module), rule-cache lookup, masking and outputting tags of results.  Part of the reason for this is that claims 1 are 14 are very broad in that they do not disclose details about the functionality performed by each module (i.e. just calling a module a control module does not explain what or how control is provided) or what is meant by “masking” or outputting result tags.  
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.
In addition, Applicant’s remaining arguments filed 6/16/2022, with respect to the rejection of claims 1-9 and 14-22 under 35 USC § 103(a) have been fully considered but are moot because newly added claim limitations requiring “the metadata processing is implemented by a metadata processing hierarchy comprising (i) a control module, (ii) a masking module, (iii) a hash module, (iv) a rule cache lookup module, and (v) an output tag module" require new grounds of rejection necessitated by amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-9 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson (US 2014/0283040) in view of Udit Dhawan et al., Architectural Support for Software-Defined Metadata Processing, Proceedings of the Twentieth International Conference on Architectural Support for Programming Languages and Operations Systems (ASPLOS) 487-502 (March 14-18, 2015) (listed in Applicant’s IDS) (hereafter “Dhawan”).
Regarding claim 1, Wilkerson discloses the limitations substantially as follows:
A method of processing computer instructions on a computer processor comprising: 
receiving a current instruction for metadata processing performed in a metadata processing domain that is isolated from a code execution domain including the current instruction (paras. [0040], [0053], [0063], [0105], [0109], [0127]-[0130], [0201], [0205], [0319], [2054]: receiving instructions with metadata/annotations for evaluating permissions (i.e. meta-data processing) performed in a partitioned page table/protection domain (i.e. meta-data processing domain) that is isolated from other domains and modules); and 
determining, by the metadata processing domain in connection with metadata for the current instruction, whether to allow execution of the current instruction with a set of one or more policies (paras. [0040], [0127]-[0130], [0319], [2054]: determining by a partitioned page table/protection domain whether metadata comprising instructions is allowed to be run/executed based on rules/policies), wherein the one or more policies includes a set of rules that enforces execution of a complete sequence of instructions in a specified order from a first instruction of the complete sequence to a last instruction of the complete sequence (paras. [0127]-[0130], [0239], [0392]-[0395], [0397]-[0405], [0741]-[0742], [0930]: rules enforcing execution of instructions for reading and writing are performed with sequential consistency (i.e. according to specified order of sequence for performing instructions), 
Wilkerson does not disclose the limitations of claim 1 as follows:
	the metadata processing is implemented by a metadata processing hierarchy comprising (i) a control module, (ii) a masking module, (iii) a hash module, (iv) a rule cache lookup module, and
However, in the same field of endeavor, Dhawan discloses the limitations of claim 1 as follows:
	determining, in connection with metadata for the current instruction, whether to allow execution of the current instruction with a set of one or more policies, the metadata processing is implemented by a metadata processing hierarchy comprising (i) a control module, (ii) a masking module, (iii) a hash module, (iv) a rule cache lookup module, and (Introduction, p. 487, Tag-propagation rules, p. 488, Rule Cache, 489-490, 494-496, Figs. 1 & 11, Resource Estimates, p. 492: determining, based on metadata tags of every instruction, whether to allow the operation comprising the instructions based on rules/policies, where the processing of the metadata tags is carried out using a Programmable Unit for Metadata Processing (PUMP) comprising a rule cache/Miss Handler for controlling implementation and processing of rules (i.e. control module), don’t care SRAM and Miss Handler for implementing instructions for masking don’t care inputs (i.e. masking module), Hash 1 and Hash 2 for hashing inputs (i.e. hash module), rule cache lookup & logic (i.e. rule cache lookup module) and Miss Handler/Rule cache implementation of output tags to generate result tags (i.e. output tag module)).
Dhawan is combinable with Wilkerson because both are from the same field of endeavor of using hardware to implement rules, tagging and metadata of instructions to improve the security of the system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Dhawan’s rule cache with the system of Wilkerson in order to improve system performance by enhancing access and processing of the most recently used rules.  
	
	Regarding claims 2 and 15, Wilkerson and Dhawan disclose the limitations of the method of claim 1 and the system of claim 14.
Dhawan discloses the limitations of claims 2 and 15 as follows:
	wherein the control module implements control of rule insertion into a rule cache, wherein the rule insertion is associated with a rule cache miss occurrence (pp. 489-491, Rule Cache and Miss Handler: controlling insertion of most recently used rules into rule cache, where rules are installed into the rule cache when the miss handler returns (i.e. associated with rule cache miss occurrence)).  
The same motivation to combine utilized in claims 1 and 14 is equally applicable in the instant claim.

	Regarding claims 3 and 16, Wilkerson and Dhawan disclose the limitations of the method of claim 1 and the system of claim 14.
Dhawan discloses the limitations of claims 3 and 16 as follows:
	wherein the masking module implements application of care bits to mask out unused inputs to the metadata processing hierarchy (Dhawan, Rule Cache, pp. 489-490: application of don’t care bits in order to make out unused inputs to the PUMP rule cache).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Dhawan’s method of masking unused inputs with the system of Wilkerson in order to “avoid polluting the cache with rules for all possible values of the unused slots” (Dhawan, p. 490, second para.).  

	Regarding claims 4 and 17, Wilkerson and Dhawan disclose the limitations of the method of claim 1 and the system of claim 14.
Dhawan discloses the limitations of claims 4 and 17 as follows:
	wherein the hash module implements a determination of a hash used during a rule cache lookup (Dhawan, Rule Cache & Fig. 1, p.p. 489-490, Resource Estimates, p. 492: hash used during rule cache lookup).
The same motivation to combine utilized in claims 1 and 14 is equally applicable in the instant claims.

	Regarding claims 5 and 18, Wilkerson and Dhawan disclose the limitations of the method of claim 1 and the system of claim 14.
Dhawan discloses the limitations of claims 5 and 18 as follows:
	wherein the rule cache lookup module implements a lookup of a hardware rule cache comprising rules on metadata used by the metadata processing to define allowed instructions (pp. 488-490: rule cache implements lookup of hardware rule cache comprising metadata defined by rules used by the PUMP/metadata processing to define instructions for operations that are allowed).
The same motivation to combine utilized in claims 1 and 14 is equally applicable in the instant claims.

	Regarding claims 6 and 19, Wilkerson and Dhawan disclose the limitations of the method of claim 1 and the system of claim 14.
Wilkerson and Dhawan disclose the limitations of claims 6 and 19 as follows:
	further comprising determining, by a respective rule cache miss handler, in the metadata processing domain (Wilkerson, paras. [0040], [0127]-[0130], [0319], [2054]: determining by a partitioned page table/protection domain) and in accordance with the metadata tag and the current instruction, whether a rule exists in the hardware rule cache for the current instruction, the hardware rule cache including rules on metadata used by the metadata processing to define allowed instructions (Dhawan, pp. 488-491, Tag-propagation rules, Rule cache & Miss Handler, pp.490-491: determining by a miss handler of the rule cache in accordance with metadata tags of the current instruction that the no appropriate rule based on the tags was found in the PUMP rule cache (i.e. no rule exists in the hardware rule cache for the current instruction) causing the Miss Handler to handle the cache miss, where the hardware rule cache includes metadata defined by rules which are used by the PUMP/metadata processing to define instructions for operations that are allowed).
The same motivation to combine utilized in claims 1 and 14 is equally applicable in the instant claims.

	Regarding claims 7 and 20, Wilkerson and Dhawan disclose the limitations of the method of claim 1 and the system of claim 14.
Dhawan discloses the limitations of claims 7 and 20 as follows:
	wherein the output tag module implements selection of outputs of the metadata processing hierarchy (Tag-propagation rules, pp. 488-489, Figure 2: selecting output tags based on policy/rules of the PUMP/metadata processing hierarchy).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Dhawan’s method of selecting tags for outputs with the system of Wilkerson in order to provide a rule format that is “markedly more flexible than those considered in prior work (see Tab. 2), which typically compute one output from up to two inputs” (Dhawan, p. 489, first para.).  

	Regarding claims 8 and 21, Wilkerson and Dhawan disclose the limitations of the method of claim 1 and the system of claim 14.
Dhawan discloses the limitations of claims 8 and 21 as follows:
	wherein the outputs of the metadata processing hierarchy comprise an Rtag output and a PC new tag output (Tag-propagation rules, pp. 488-490, See Figure 2: output tags of the PUMP (i.e. metadata processing hierarchy) comprise R and PC new tags).
The same motivation to combine utilized in claims 7 and 20 is equally applicable in the instant claims.

	Regarding claims 9 and 21, Wilkerson and Dhawan disclose the limitations of the method of claim 1 and the system of claim 14.
Dhawan discloses the limitations of claims 9 and 21 as follows:
	wherein the output tag module implements the selection of the Rtag output and the PC new tag output with at least one multiplexor (The PUMP, pp. 488-490, Figures 1-2: policy generation/selection of the tag outputs comprising the R and PC new are carried out using a Mux).
The same motivation to combine utilized in claims 7 and 20 is equally applicable in the instant claims.

	Regarding claim 14, Wilkerson discloses the limitations substantially as follows:
A system comprising: 
	at least one processor; 
	and a memory comprising code stored therein that, when executed by the at least one processor, performs a method of processing instructions comprising: 
	receiving a current instruction for metadata processing performed in a metadata processing domain that is isolated from a code execution domain including the current instruction (paras. [0040], [0053], [0063], [0105], [0109], [0127]-[0130], [0201], [0205], [0319], [2054]: receiving instructions with metadata/annotations for evaluating permissions (i.e. meta-data processing) performed in a partitioned page table/protection domain (i.e. meta-data processing domain) that is isolated from other domains and modules); and 
	determining, by the metadata processing domain in connection with metadata for the current instruction, whether to allow execution of the current instruction in accordance with a set of one or more policies (paras. [0040], [0127]-[0130], [0319], [2054]: determining by a partitioned page table/protection domain whether metadata comprising instructions is allowed to be run/executed based on rules/policies), wherein the one or more policies includes a set of rules that enforces execution of a complete sequence of instructions in a specified order from a first instruction of the complete sequence to a last instruction of the complete sequence (paras. [0127]-[0130], [0239], [0392]-[0395], [0397]-[0405], [0741]-[0742], [0930]: rules enforcing execution of instructions for reading and writing are performed with sequential consistency (i.e. according to specified order of sequence for performing instructions), 
Wilkerson does not disclose the limitations of claim 14 as follows:
	the metadata processing is implemented by a metadata processing hierarchy comprising (i) a control module, (ii) a masking module, (iii) a hash module, (iv) a rule cache lookup module, and
However, in the same field of endeavor, Dhawan discloses the limitations of claim 14 as follows:
	determining, in connection with metadata for the current instruction, whether to allow execution of the current instruction with a set of one or more policies, the metadata processing is implemented by a metadata processing hierarchy comprising (i) a control module, (ii) a masking module, (iii) a hash module, (iv) a rule cache lookup module, and (Introduction, p. 487, Tag-propagation rules, p. 488, Rule Cache, 489-490, 494-496, Figs. 1 & 11, Resource Estimates, p. 492: determining, based on metadata tags of every instruction, whether to allow the operation comprising the instructions based on rules/policies, where the processing of the metadata tags is carried out using a Programmable Unit for Metadata Processing (PUMP) comprising a rule cache/Miss Handler for controlling implementation and processing of rules (i.e. control module), don’t care SRAM and Miss Handler for implementing instructions for masking don’t care inputs (i.e. masking module), Hash 1 and Hash 2 for hashing inputs (i.e. hash module), rule cache lookup & logic (i.e. rule cache lookup module) and Miss Handler/Rule cache implementation of output tags to generate result tags (i.e. output tag module)).
Dhawan is combinable with Wilkerson because both are from the same field of endeavor of using hardware to implement rules, tagging and metadata of instructions to improve the security of the system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Dhawan’s rule cache with the system of Wilkerson in order to improve system performance by enhancing access and processing of the most recently used rules.  

Prior Art Not Considered
Prior art considered but not relied upon includes:
1) Wilkerson (US 2008/0222397) discloses hard object system for having metadata instructions and partitioning memory segments and using permissions and metadata to determine whether to allow instructions and programs to run (paras. [0040], [0050]-[0054], [0071], [0073], [0105]); and 
2) Jackson (US 2015/0092778) discloses hashing and masking bits while performing rule lookup and matching of rules stored in a rule cache (paras. [0008],[0010]-[0011]).

Conclusion
For the above-stated reasons, claims 1-9 and 14-22 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The Examiner can normally be reached on 10AM-6PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438